Case 21-03007-sgj Doc 19-2 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 1 of 3




                    EXHIBIT 2
Case 21-03007-sgj Doc 19-2 Filed 06/01/21            Entered 06/01/21 22:37:43        Page 2 of 3




                                     PROMISSORY NOTE


$100,000                                                                       November 27, 2013


       FOR VALUE RECEIVED, HCRE PARTNERS, LLC (“Maker”) promises to pay to the
order of HIGHLAND CAPITAL MANAGEMENT, LP. (“Payee”), in legal and lawful tender of
the United States of America, the principal sum of ONE HUNDRED THOUSAND and 00/100
Dollars ($100,000.00), together with interest, on the terms set forth below (the “Note”). All
sums hereunder are payable to Payee at 300 Crescent Court, Dallas, TX 75201, or such other
address as Payee may specify to Maker in writing from time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at a rate equal to 8.00% per annum from the date hereof until
maturity, compounded annually on the anniversary of the date of this Note. Interest shall be
calculated at a daily rate equal to 1/365th (1/366 in a leap year) of the rate per annum, shall be
charged and collected on the actual number of days elapsed, and shall be payable on demand of
the Payee.

        2.     Payment of Principal and Interest. The accrued interest and principal of this Note
shall be due and payable on demand of the Payee.

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in part the unpaid principal or accrued interest of this Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

       4.      Acceleration Upon Default. Failure to pay this Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand,
presentment, notice of intent to accelerate, notice of acceleration, or any other notice of any kind
which are hereby waived, mature the principal of this Note and all interest then accrued, if any,
and the same shall at once become due and payable and subject to those remedies of the holder
hereof. No failure or delay on the part of Payee in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.

        5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices of any kind hereunder.

       6.       Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
attorneys’ fees and expenses incurred by the holder hereof.

       7.      Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
Case 21-03007-sgj Doc 19-2 Filed 06/01/21   Entered 06/01/21 22:37:43   Page 3 of 3
